Citation Nr: 1041380	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  07-25 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation higher than 10 percent disabling for 
left knee limitation of motion.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1940 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2006 rating 
decision, by the Waco, Texas, Regional Office (RO).

In March 2009, the Board granted the claim of entitlement to a 
separate evaluation for left knee limitation of motion but denied 
an evaluation in excess of 10 percent disabling.  Thereafter, the 
appellant filed an appeal to the United States Court of Appeals 
for Veterans Claims (Court).  The appellant's representative and 
VA General Counsel filed a Joint Motion for Partial Remand (Joint 
Motion) in April 2010.  In April 2010, the Court granted the 
Joint Motion and remanded the claim for compliance with the Joint 
Motion.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant was granted a separate evaluation for left knee 
limitation of motion in a March 2009 Board decision.  The Board 
found that a 10 percent evaluation was warranted and no more.  In 
April 2010, the parties filed a joint motion for remand.  The 
parties agreed that vacatur and remand of the issue of an 
evaluation in excess of 10 percent disabling for left knee 
limitation of motion was warranted to afford the appellant 
another VA examination.  It was noted that the new examination 
should consider functional loss consistent with 38 C.F.R. §§ 4.40 
and 4.45, and adequately explain its findings.  It was found that 
the examination report was inadequate since the report did not 
clearly distinguish between extension and flexion.



In April 2010, the Court granted the parties Joint Motion and 
remanded the claim for compliance with the Joint Motion.

In light of the above, the Board finds that a remand for a VA 
examination is warranted before the issue can be decided.  
Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 
3.3159(c)(4)(i), VA will obtain an examination or an opinion if 
it is necessary to decide the claim.  In view of VA's duty to 
assist obligations and based upon guidance from the Court, remand 
for the purpose of obtaining a VA examination(s) is required. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

The RO should schedule the appellant for a VA 
compensation and pension examination to 
determine the nature and extent of his left 
knee limitation of motion.  The RO should 
read the instructions in the Joint Motion and 
arrange for an examination accordingly.  
Specifically, flexion and extension should be 
separately addressed to include any 
additional functional limitation of flexion 
versus extension.  We again note that flexion 
and extension are to be clearly addressed.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



